 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    CHRISTOPHER RODGERS,                              No. 2:19-cv-02276-DMC

15                       Plaintiff,
                                                        STIPULATION AND ORDER FOR A
16    v.                                                FOURTEEN-DAY EXTENSION FOR
                                                        DEFENDANT TO ANSWER PLAINTIFF’S
17    ANDREW SAUL,
      Commissioner of Social Security,                  COMPLAINT
18
                         Defendant.
19

20          The parties stipulate by counsel that Defendant shall have a further fourteen days to

21   answer Plaintiff’s complaint. Defendant’s answer is due January 13, 2020; the parties stipulate to

22   an extension through January 27, 2020. Good cause exists for this extension because Defendant

23   must file with the answer a certified administrative record containing the records from the

24   administrative proceedings, which includes a verbatim transcript of any hearings held before the

25   agency as part of Plaintiff’s application. Defendant has not yet completed the certified

26   administrative record, but expects to do so sometime next week. The requested extension will

27   give Defendant sufficient time to complete the record, and will give counsel for Defendant

28   sufficient time to review that record before filing the answer and record with this Court.
 1         Respectfully submitted January 9, 2020.

 2
     DATED: January 9, 2020                        /s/ Shellie Lott
 3                                                 SHELLIE LOTT
                                                   (as authorized by email)
 4                                                 Attorney for Plaintiff
 5                                                 McGREGOR W. SCOTT
 6                                                 United States Attorney

 7   DATED: January 9, 2020                 By     s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
 8                                                 Special Assistant United States Attorney
 9
                                                   Attorneys for Defendant
10
                                                   ORDER
11
             Pursuant to stipulation, it is so ordered.
12

13

14   Dated: January 10, 2020
                                                              ____________________________________
15                                                            DENNIS M. COTA
                                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
